Request for appointment of counsel granted. Defendant shall file with Lenawee Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich xxxi). The prosecutor shall be furnished a copy of the financial affidavit and may challenge defendant’s asserted indigency within 20 days after receiving the affidavit. The challenge, if brought, shall be resolved at a hearing before Lenawee Circuit Court at which the prosecution, defendant, and counsel for defendant shall appear personally to aid the court’s inquiry. Lenawee Circuit Court, upon a finding of indigency, shall appoint counsel for defendant and shall furnish any portion of the record counsel may require. Among the issues counsel should consider is the question of whether the trial judge erred in failing to advise the defendant that a first-degree murder conviction carries a mandatory life sentence. GCR 1963, 785.7(l)(b).
Case below, Court of Appeals No. 27865, per curiam opinion of February 28, 1977.